UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6578


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KEITH A. DAVIS, a/k/a Black,

                       Defendant - Appellant.



                             No. 15-6581


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KEITH A. DAVIS, a/k/a Black,

                       Defendant - Appellant.




Appeals from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, Senior District
Judge. (3:11-cr-00512-MBS-1; 3:13-cv-02591-MBS)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Keith A. Davis, Appellant Pro Se. John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Keith A. Davis seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion and its order

denying his motion for recusal.             The orders are not appealable

unless    a    circuit   justice   or   judge   issues   a   certificate   of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”             28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.             Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.             Slack,

529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Davis has not made the requisite showing.          Accordingly, we deny a

certificate of appealability and dismiss the appeals.               We deny

Davis’ motions for a transcript at government expense and to

appoint counsel.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                        3
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     4